Citation Nr: 0631011	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-35 404	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for degenerative 
changes and osteoarthritis of the left shoulder.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In correspondence dated in November 2004 the Board notified 
the veteran and his representative that a motion to advance 
the case on the docket had been granted.

In February 2006 the Board remanded the case for additional 
development, including the acquisition of a compensation and 
pension examination.  


FINDING OF FACT

On August 31, 2006 the Board was notified by the Department 
of Veterans Affairs (VA) Appeals Management Center  in 
Washington, D.C. that the veteran died in September of 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


